Citation Nr: 0210793	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from April 1951 to April 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In June 1999 the RO denied service connection for anxiety 
disorder, panic disorder, a heart condition, hypoventilation 
syndrome and mononucleosis.  The RO notified the appellant of 
that decision by letter dated July 2, 1999.  The appellant 
did not appeal.  

Instead, he filed a claim for PTSD in December 1999.  The RO 
denied that claim and the appellant filed a notice of 
disagreement in July 2000.  After the RO issued a statement 
of the case in September 2000, the appellant filed a written 
statement indicating that he did not understand the 
difference between anxiety disorder, bipolar disorder and 
PTSD.  He also stated that he wished to reopen his claim at 
that time.  In his January 2001 substantive appeal he 
referenced his previous claim for service connection for 
anxiety disorder.  He stated that he was incorrectly 
instructed to file a claim for service connection for PTSD 
because this was the wrong medical condition documented.  He 
stated that he wanted service connection for the medical 
condition documented in his medical records.  

The appellant's January 2001 substantive appeal could have 
been construed as a withdrawal of his claim for service 
connection for PTSD.  38 C.F.R. § 20.204(b) (2001).  However, 
at the videoconference hearing his representative clarified 
that he was seeking service connection for an acquired 
psychiatric disorder, which includes either PTSD or anxiety 
disorder.  Consequently, the Board will proceed with his 
claim for PTSD since this appeal has been perfected.  The 
Board cannot proceed with his claim to reopen service 
connection for anxiety disorder since this issue has not been 
adjudicated by the RO.  

As stated above, the appellant has submitted a claim to 
reopen service connection for anxiety disorder.  As this 
issue has been neither prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  

2.  The appellant has not submitted or identified competent 
evidence of a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's record of service (DD Form 214) shows he 
served in Korea.  It shows he was awarded the Combat Infantry 
Badge (CIB).  

The only service medical record in the claims folder is a 
copy of the appellant's April 1954 separation medical 
examination.  It shows that a psychiatric examination was 
normal at separation.  The RO received this medical record in 
April 1955.  

The appellant filed an application for nonservice-connected 
pension benefits in July 1974.  He did not list inservice 
treatment for a psychiatric disability during active service.  
He reported having been admitted to a private hospital for a 
nervous breakdown in July 1971.  

The evidence includes a July 1974 statement from a private 
physician to the County of Los Angeles.  The physician 
reported the appellant having diagnoses, which included 
depression.  He stated that the appellant needed to be 
hospitalized.  

The evidence includes a July 1974 hospitalization report.  
The appellant complained of chest pain, shortness of breath 
and left arm numbness.  The admission diagnosis included 
chronic anxiety and acute probable psychoneurotic depression.  
The examiner noted that the appellant had experienced "a 
sudden and tragic loss of a young daughter in 1969, the 
sadness from which he has never recovered."  He also noted 
that the appellant had had several courses of psychotherapy 
and various religious training.  The final diagnosis included 
depression.  

The appellant underwent a VA psychiatric examination in 
October 1974.  The appellant was evaluated for depression.  
The examiner noted that the appellant had been hospitalized 
two years earlier, but the evidence shows he was actually 
referring to the July 1974 hospitalization.  The appellant 
reported three prior hospitalizations since 1969, as well as 
ongoing outpatient psychotherapy.  The examiner noted that 
the appellant's "emotional problems seem to have become 
acute since 1969, after the accidental death of his 2 1/2 
month old daughter."  Based on the history and a mental 
status examination, the diagnosis was chronic and acute 
anxiety neurosis with depression.  

The RO received an information request for the appellant's 
separation examination and DD Form 214 from the National 
Personnel Records Center (NPRC) in March 1975.  The request 
form includes the terms "RECORDS RECONSTRUCTION CASE."  

The appellant filed an application for service connection for 
mental stress in May 1999.  He included a statement of 
inservice events.  He alleged he was mistreated during basic 
training because of his race.  He alleged he experienced 
racism during his tour of duty in Korea.  He stated he was 
assigned to a reinforced infantry company that was going up 
"Pork Chop Ridge."  He was the point man and five days 
later only he and fifteen others walked down because all the 
others had been killed or wounded, plus the whole tank 
battalion had been destroyed.  The appellant also submitted a 
copy of an August 1995 informal information reply from the 
NPRC.  It states that the records needed to answer the 
appellant's inquiry could not be located and, if they were 
located there in 1973, they may have been destroyed by fire 
at that time.  

In June 1999 the RO denied service connection for anxiety 
disorder.  The RO notified the appellant of that decision by 
letter dated July 2, 1999.  The appellant did not appeal.  

Instead, in December 1999 he filed a claim for service 
connection for PTSD.  He reported that while in Korea his 
whole platoon was killed.  He also reported that the whole 
company was also killed or wounded except for him and fifteen 
others.  

In January 2000 the RO requested verification of the claimed 
stressors through the U.S. Armed Forces Service Center for 
the Research of Unit Records (USASCRUR).  In February 2000 
USASCRUR responded that the appellant's CIB satisfied the 
requirement that he was involved in a combat stressor in 
accordance with 38 C.F.R. § 3.304(f), which was effective May 
19, 1993.  

The appellant underwent a VA PTSD examination in March 2000.  
The examiner obtained the background information from the 
appellant and the claims folder.  The veteran related that he 
had been mistreated during basic training, which included 
having been beaten by his sergeant.  He reported that he was 
sent to the front lines in Korea because he refused to drive 
a jeep for a superior officer.  He also related the incident 
on "South Ridge" or "Pork Chop Ridge" during which only 
sixteen out of 280 soldiers survived.  

He reported being in a shallow hole with four dead guys and 
having to approach the Chinese who gave him rice and sent him 
back.  The examiner listed his post-service history.  The 
examiner noted the 1974 hospitalization and stated "[o]f 
note is that at that time, he did report having had a 
daughter, who died in 1969."  The examiner noted that the 
appellant was being seen at the T.R.P. Clinic but he had not 
been diagnosed with PTSD.  Rather, he was diagnosed with 
generalized anxiety disorder, Benzodiazepine overuse, alcohol 
dependence, in remission, and narcissistic and obsessive 
compulsive traits.  The examiner also noted that at one point 
a diagnosis of bipolar-II disorder had been considered.  The 
examiner performed a mental status examination.  The 
diagnosis was bipolar-II disorder, Benzodiazepine abuse, 
medical noncompliance, anxiety disorder, not otherwise 
specified, and passive aggressive, narcissistic and obsessive 
compulsive personality traits.  

In a statement received in July 2000 the appellant reiterated 
the stressful events experienced during active service, which 
he argues caused PTSD.  

VA outpatient treatment records dated from September 1996 
through September 2000 show ongoing treatment for his 
psychiatric problems.  The diagnoses included anxiety 
disorder, not otherwise specified, adjustment disorder with 
anxious features, rule out bipolar disorder, major 
depression, PTSD symptoms, obsessive compulsive with passive 
aggressive and narcissistic traits, panic disorder, 
depressive disorder, not otherwise specified, generalized 
anxiety disorder, undifferentiated somatoform disorder versus 
chronic noncompliance with medical treatment and personality 
disorder, not otherwise specified.  

The evidence includes a September 1997 VA hospitalization 
report.  The appellant was admitted with complaints of left 
face, arm and leg numbness and lower extremity weakness, 
which he reported had been occurring intermittently over the 
previous six months.  He reported that he had a history of 
anxiety disorder and PTSD.  He also reported that he had been 
followed for these psychiatric disorders at the VA clinic.  

The admission diagnosis was possible transient ischemic 
attack, hypertension, anxiety disorder and PTSD.  The 
examiner reported a past psychiatric history of anxiety 
disorder, not otherwise specified, which had been diagnosed 
in the early 1970's, obsessive-compulsive, narcissistic and 
passive aggressive personality disorder.  The appellant was 
admitted and underwent physical examination and diagnostic 
testing for a possible transient ischemic attack.  The report 
shows that the appellant was referred to the psychiatry 
service for a consultation.  

The September 1997 psychiatry service consultation was 
obtained with the VA outpatient treatment records.  The VA 
physicians noted that the appellant had a twenty-year history 
of anxiety disorder, not otherwise specified.  The appellant 
underwent a psychiatric evaluation.  The diagnosis was major 
depression, anxiety disorder, not otherwise specified, 
alcohol, Benzodiazepine and nicotine dependence, which was in 
remission, and obsessive compulsive, narcissistic personality 
disorder.  The physicians reported that in addition to 
anxiety symptoms the appellant demonstrated symptoms of 
depression.  The physicians opined that there were many 
possible contributory factors to his presentation, including 
his history of substance abuse, his solitary living 
situation, illness and other social stressors.  

The appellant submitted a March 2002 opinion from his 
treating VA psychiatrist.  The psychiatrist has been treating 
the appellant for an anxiety disorder since September 1998.  
The appellant related inservice combat events, including 
being the sole survivor in his platoon and being in a foxhole 
with four other soldiers who had been killed.  He also 
related having been abused by Caucasians.  Although the 
appellant stated in 1990 that he had always been a nervous 
type of person, the psychiatrist opined that this nervousness 
was further exacerbated by his military experience.  The 
psychiatrist explained that it is important to realize that 
PTSD is not the only psychiatric disorder that can result 
from trauma.  Studies showed that nearly an equal number of 
individuals developed depression or a different anxiety 
disorder other than PTSD in response to a traumatic event.  

At his videoconference hearing the appellant testified 
regarding the noncombat and combat stressors.  Transcript, 
pp. 3-4 (April 2002).  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2001).  

A psychosis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

This definition does not apply to veterans who served in a 
general "combat area" or "combat zone", but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether an appellant engaged in combat may be used by an 
appellant to support an assertion that he was engaged in 
combat.  

Where the claimed stressor is not related to combat, the 
appellant's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
appellant's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the appellant's 
service medical records.  Moreau, supra; see also Patton v. 
West, 12 Vet. App. 272, 277 (1999).  

Regardless of whether the appellant is determined to have 
engaged in combat, an appellant is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for service connection in the April 2000 rating decision, 
which also provided him with a rationale explaining why the 
evidence did not allow for a grant of his claim.  

The September 2000 statement of the case (SOC) and the May 
2001 supplemental statement of the case (SSOC) in addition to 
providing a rationale of the RO's decision, also provided the 
veteran with notice of the specific regulations pertaining to 
his claim.  

Such notice satisfies the duty to notify requirement that the 
RO notify the appellant as to which portion of the evidence 
is to be provided by the appellant and which is to be 
provided by VA, as it indicated that the appellant could 
submit evidence himself or have the RO obtain it for him.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the appellant in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the appellant in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the evidence shows that the complete service 
medical records are unavailable and may have been destroyed 
by fire in 1973.  The evidence includes a copy of the 
appellant's April 1954 separation medical examination.  The 
appellant submitted a copy of an August 1995 informal 
information reply from the NPRC.  It states that the records 
needed to answer the appellant's inquiry could not be located 
and, if they were located there in 1973, they may have been 
destroyed by fire at that time.  Although the RO did not 
attempt to obtain alleged inservice hospitalization records 
from alternate source, the Board finds that such efforts 
would not assist in substantiating the appellant's claim in 
this case.  There is no reasonable possibility that any 
missing service medical records would substantiate the claim 
because there is currently no competent diagnosis of PTSD.  
See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).  

Even if the appellant had been treated for mental stress this 
would not establish that the appellant currently has PTSD.  
The Board also notes that the appellant has been inconsistent 
with respect to the condition he claims to have been 
hospitalized for in 1951.  For example, in his July 1974 
application for nonservice-connected pension benefits he 
listed being hospitalized in 1951 for mononucleosis.  He also 
testified to this fact at his personal hearing.  Transcript, 
p. 1 (Dec. 1999).  It is only later in connection with his 
claim for a psychiatric disorder that the appellant asserts 
he was hospitalized for mental stress after he was on notice 
that his service medical records were not available.  

The Board notes that a request of verification of the 
veteran's reported stressors was sent to the USASCRUR in 
January 2000.  See M21-1, Part III, para. 5.14b(4)(a).  
In February 2000 USASCRUR responded that the appellant's CIB 
satisfied the requirement that he was involved in a combat 
stressor in accordance with 38 C.F.R. § 3.304(f), which was 
effective May 19, 1993.  

Although the RO made no further attempt at verifying the 
appellant's claimed inservice stressors this would not change 
the outcome in this case.  Even presuming that the inservice 
events occurred the evidence does not establish that the 
appellant currently has PTSD due to such stressors.  There is 
no reasonable possibility that verification of the alleged 
stressors would substantiate the claim because there is 
currently no competent diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2002) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).

The evidence includes the post-service VA and private 
outpatient treatment records and examination records.  The 
appellant has reported being hospitalized at VA and private 
facilities prior to 1974.  The evidence shows that in 1985 
the RO requested VA hospitalization records dated since 
separation from service.  The VA Medical Center responded 
that the appellant had not been admitted.  Again, although 
the RO did not obtain all the prior VA and private medical 
records, there is no reasonable possibility that such records 
would substantiate the claim because there is currently no 
competent diagnosis of PTSD.  38 U.S.C.A. § 5103A(a), (b) 
(West Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issue on appeal.  The 
appellant underwent a VA examination in March 2000 for the 
specific purpose of determining whether he has PTSD due to 
any inservice stressors.  

The March 2002 medical opinion from the appellant's treating 
psychiatrist shows that the appellant's current psychiatric 
disorder is an anxiety disorder other than PTSD.  Despite the 
fact that this psychiatrist acknowledged that PTSD and 
another anxiety disorder or depression can simultaneously 
exist as a result of trauma, the psychiatrist did not 
diagnose PTSD.  The medical evidence of record contains 
medical opinions as to the nature of the current psychiatric 
disorder.  



Thus, there is no reasonable possibility that obtaining 
another medical opinion would substantiate the claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under this new law.


Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Service Connection

The appellant seeks service connection for PTSD based on both 
combat and noncombat stressors during active service.  He 
alleges he was mistreated during basic training because of 
his race.  He alleges he experienced racism during his tour 
of duty in Korea.  He reported that while in Korea his whole 
platoon was killed.  He states he was assigned to a 
reinforced infantry company that was going up "Pork Chop 
Ridge."  He reported that the whole company, which consisted 
of 280 soldiers, was killed or wounded except for him and 
fifteen others plus the whole tank battalion had been 
destroyed.  Finally, he claims he was in a foxhole with four 
other soldiers who had been killed.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The service medical records do not include treatment for or a 
diagnosis of PTSD.  Psychiatric examination was normal during 
the April 1954 medical separation examination.  

There is no diagnosis of any psychiatric disorder during the 
appellant's initial post-service year.  38 C.F.R. §§ 3.307, 
3.309.

The appellant has not submitted or identified available 
medical evidence showing that he has a current diagnosis of 
PTSD.  

The initial post-service psychiatric diagnosis of record is 
the July 1974 diagnosis of depression rendered by the 
appellant's private physician.  During the subsequent 
hospitalization the admission diagnosis included chronic 
anxiety and acute probable psychoneurotic depression and the 
final diagnosis included depression.  During the VA 
psychiatric examination in October 1974 the diagnosis was 
chronic and acute anxiety neurosis with depression.  There 
was no diagnosis of PTSD.  

The VA PTSD examination in March 2000 was conducted for the 
specific purpose of determining whether the appellant had 
PTSD due to any inservice stressors.  The examiner considered 
the appellant's stressor statements and performed a mental 
status examination.  This examiner also considered the prior 
medical evidence and determined that the appellant had not 
been diagnosed with PTSD.  Rather, he was diagnosed with 
generalized anxiety disorder, Benzodiazepine overuse, alcohol 
dependence, in remission, and narcissistic and obsessive 
compulsive traits.  

The examiner also noted that at one point a diagnosis of 
bipolar-II disorder had been considered.  This examiner's 
diagnoses were bipolar-II disorder, Benzodiazepine abuse, 
medical noncompliance, anxiety disorder, not otherwise 
specified, and passive aggressive, narcissistic and obsessive 
compulsive personality traits.  There was no diagnosis of 
PTSD.

The VA outpatient treatment records dated from September 1996 
through September 2000 show ongoing treatment for his 
psychiatric problems, but they do not contain a diagnosis of 
PTSD.  The diagnoses included anxiety disorder, not otherwise 
specified, adjustment disorder with anxious features, rule 
out bipolar disorder, major depression, PTSD symptoms, 
obsessive compulsive with passive aggressive and narcissistic 
traits, panic disorder, depressive disorder, not otherwise 
specified, generalized anxiety disorder, undifferentiated 
somatoform disorder versus chronic noncompliance with medical 
treatment and personality disorder, not otherwise specified.  
There was a diagnosis of PTSD symptoms but no actual 
diagnosis of PTSD.  

The only post-service evidence of a diagnosis of PTSD is the 
September 1997 VA hospitalization report, which contains an 
admission diagnosis of anxiety disorder and PTSD.  However, 
it was the veteran who reported that he had a history of 
anxiety disorder and PTSD.  He also reported that he had been 
followed for these psychiatric disorders at the VA clinic.  
This does not constitute a competent medical diagnosis of 
PTSD because this admission diagnosis was predicated on the 
appellant's history that he had a history of PTSD for which 
he was receiving outpatient care.  The VA outpatient records 
do not include a diagnosis of PTSD.  The CAVC has held that 
the mere transcription of statements of medical history from 
a claimant by a medical provider can not turn those 
statements into medical findings.  LeShore v. Brown, 8 Vet. 
App. 406 (1995); see also, Black v. Brown, 5 Vet. App. 177, 
180 (1993) (stating medical evidence is inadequate where a 
medical opinion is a general conclusion based on history 
furnished by the appellant and on unsupported clinical 
evidence).  

Moreover, the examiner who completed the hospitalization 
report indicated the appellant's past psychiatric history 
included only diagnoses of anxiety disorder, not otherwise 
specified, which had been diagnosed in the early 1970's, 
obsessive-compulsive, narcissistic and passive aggressive 
personality disorder.  In fact, the examiner referred the 
appellant for a psychiatric consultation during that time.  
These VA physicians noted that the appellant had a twenty-
year history of anxiety disorder, not otherwise specified.  
Based on that psychiatric evaluation, the diagnosis was major 
depression, anxiety disorder, not otherwise specified, 
alcohol, Benzodiazepine and nicotine dependence, which was in 
remission, and obsessive compulsive, narcissistic personality 
disorder.  The physicians also reported that in addition to 
anxiety symptoms the appellant demonstrated symptoms of 
depression.  The physicians opined that there were many 
possible contributory factors to his presentation, including 
his history of substance abuse, his solitary living 
situation, illness and other social stressors.  These 
physicians did not diagnose PTSD.  

Finally, the March 2002 opinion from the appellant's treating 
VA psychiatrist shows that he does not have PTSD.  This 
psychiatrist has been treating the appellant for an anxiety 
disorder since September 1998.  The psychiatrist explained 
that it is important to realize that PTSD is not the only 
psychiatric disorder that can result from trauma.  

The psychiatrist cited studies, which showed that nearly an 
equal number of individuals developed depression or a 
different anxiety disorder other than PTSD in response to a 
traumatic event.  Although the psychiatrist noted that an 
individual could develop more than one or all of these 
disorders, the psychiatrist has determined that this 
appellant's current diagnosis anxiety disorder.  This 
physician did not diagnose PTSD.  

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the appellant has not submitted or identified 
available competent medical evidence showing that he has a 
current diagnosis of PTSD.  Since the determinative issue 
involves a medical question, competent medical evidence is 
required.  Heuer v. Brown, 7 Vet. App. at 384; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The statements and testimony from the appellant that he has 
PTSD due to the alleged inservice events do not constitute 
competent medical evidence because he is not qualified to 
render a medical diagnosis of PTSD or render an opinion as to 
causation between the claimed stressors and the post-service 
development of any psychiatric disorder.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (CAVC held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).

For these reasons, the Board finds that the appellant has not 
submitted or identified competent evidence of a diagnosis of 
PTSD.  The Board finds the preponderance of the evidence is 
against the claim and concludes that PTSD was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

